DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to because Figs 1 and 2 should be labeled PRIOR ART.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification seems to be a direct translation with idiomatic English.  Complete review and correction is necessary.  For instance, when speaking of upstream or downstream, many times the word “of” is missing. Page 6, line 5, “channel 25 downstream the water jet located downstream the pressurized liquid infeed” is improper English. It should say “ channel 25 is located” or “is positioned” downstream of the water jet “which is located downstream of the pressurized liquid infeed.”  This is one example but Applicant must go through thoroughly and correct each instance.  Also, the specification uses the term “intaken” throughout. This term is unclear.
The numeral 21 is used to describe “liquid jet” and “water jet” and “liquid jet bod”.  The term should be constant throughout the specification for each numeral.  Numeral 25 is used for “infeed channel”, “channel axis” and “cross-section”.  This is totally unclear. Thorough review and correction of all numerals and terms is required.
The specification mentions liquid jet axis 56 but 56 is not shown in the drawings.
Also, the Brief Description of Drawings should mention that Figs 1 and 2 are prior art.
Fig 3 summary says “a single liquid jet clean gas 96.” This is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the preamble is unclear. The ‘clean gas infeed’ does not contain a liquid jet. It should read “An abrasive blasting head comprising: a liquid jet (21), a clean gas infeed, a mixing chamber…”.  Also, line 5, should say…which leads in to the mixing chamber (22), which leads into the abrasive jet (23), wherein [and] the liquid jet…. The phrase ‘the common axis’ lacks antecedent basis. How is the infeed channel “equipped” with “clean gas infeed?” What is “inclined?” The infeed channel or the clean gas infeed?  The inclined angle referenced “against the common axis” used throughout is unclear.  It should say “relative to the common axis.”
Claim 5, “the cylindrical part” lacks antecedence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sato 2017/0326706.

Sato disclose 1. (original) An abrasive head 1 with clean gas A infeed 15/15C (Fig 6) containing a liquid jet (WJ), a mixing chamber (16) equipped with at least one gas (air/not labeled) and abrasive mixture (G) infeed (17/7Ac), connected to an abrasive jet (AWJ) characterized by the that the liquid jet (WJ) leads into an infeed channel (5/13), which leads into the mixing chamber (16), and the liquid jet (WJ) and the abrasive jet (AWJ) are lying in the common axis (Fig 6), while the infeed channel (5A) is equipped with the clean gas (A) infeed (15/15C) inclined at an angle of 10° to 900 relative to the common axis of WJ and AWJ (Fig 6).  
3. (original) The abrasive head with clear gas infeed according to claim 1 characterized by the fact that the infeed channel (5/13) is equipped with at least two clean gas (A) infeeds (15b,c/5Aa).  
4. (currently amended) The abrasive head with clean gas infeed according to claim 1 
5. (original) The abrasive head with clean gas infeed according to claim 1 characterized by the fact that the inner cross-section area d3 of infeed channel (5/13) is smaller than the d4 of cylindrical part (14) of the abrasive jet (AWJ) [0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO, alone.
  	Sato discloses the claimed invention except wherein the mixing chamber (16) contains at least two gas and abrasive mixture infeeds.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to provide two abrasive/gas infeeds to provide a more abrasive water jet and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar waterjet blasting devices with abrasive infeeds.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 3, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723